Citation Nr: 0941397	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic eye 
disability of one or both eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 2006, which denied service connection for a 
bilateral eye condition.  He testified at a Board Central 
Office hearing in September 2009.  Although in his claim, the 
Veteran identified both left and right eye disabilities, in 
his notice of disagreement and substantive appeal, he stated 
that he was appealing was a left eye condition.  His 
arguments, however, referred to injuries and symptoms of the 
eyes (plural), and at his hearing, it was clarified that the 
Veteran was claiming service connection for conditions 
involving both eyes.  The medical evidence shows the presence 
of unilateral and bilateral eye conditions, and the Veteran 
is not competent to diagnose his eye conditions.  In view of 
these factors, the issue has been characterized to reflect a 
chronic eye disability, whether unilateral or bilateral.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service department records show that the Veteran's 
occupational specialties during active service were light 
vehicle driver and supply handler.  He contends that while a 
supply handler, he was exposed to toxic chemicals, including 
gasoline as well as harsh cleaning solutions used to clean 
fuel hoses and containers.  These substances were often 
splashed into his eyes, causing burning and stinging.  
Service treatment records show that he was seen in November 
1955 complaining of burning and stinging in the eyes.  At 
that time, his visual acuity was 20/25 in both eyes and it 
was noted that no treatment was needed.  He contends that he 
has suffered from burning and stinging in the eyes since 
then.  In addition, he testified that he was determined to 
have very poor vision or blindness in the left eye on a 
driver's license examination shortly after service.  His 
sister also wrote, in a statement received in July 2007, 
regarding her observations of the Veteran's eye difficulties 
since he returned from the military.  The medical evidence of 
record indicates that by 1982, he was diagnosed as having 
idiopathic optic neuropathy of the left eye.  In addition, VA 
records show diagnoses of cataracts in both eyes, and 
suspected glaucoma, due to increased cup to disk ratio.  In 
view of the Veteran's lay testimony of symptoms in service 
and shortly thereafter, as well as of continuity of 
symptomatology, and the current medical diagnoses, he must be 
afforded a VA examination.  See Locklear v. Nicholson, 20 
Vet. App. 410 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA eye 
examination to determine whether the 
Veteran has a current chronic eye 
disability related to service.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for review.  
The examiner should identify any chronic 
eye disabilities currently present 
(medical evidence of record show he has 
been diagnosed as having idiopathic optic 
neuropathy of the left eye, cataracts in 
both eyes, and suspected glaucoma, due to 
increased cup to disk ratio).  All 
indicated studies should be conducted, and 
the results available to the examiner 
prior to the opinion.  As to each 
identified eye disability, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that such 
disability had its onset in service, or is 
due to any events in service, such as 
claimed exposure to gasoline and toxic 
chemicals.  The opinion should also 
address the likelihood that any currently 
shown eye disorder is related to the 
complaint of burning and stinging in the 
eyes noted in a service treatment record 
dated November 29, 1955.  It is essential 
that the examiner provides a complete 
rationale for any opinion provided.  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for a chronic eye disability.  
If the claim remains denied, furnish the 
Veteran and his representative with an 
appropriate supplemental statement of the 
case, and afford an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


